Citation Nr: 0720081	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2007, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 indicates that his principal MOS 
during service was Infantry Indirect Fire Crewman.  His DA 20 
further shows that that his principle duties were as follows: 
ammo bearer, beginning July 1969; mortar gunner, beginning in 
December 1969; and, security guard, beginning in April 1970.  
He was awarded the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, Army Commendation 
Medal, and the Bronze Star.  His service personnel records 
show he served in Vietnam from June 1969 to June 1970.  He 
initially served with the 1st Infantry Division, 2nd 
Battalion, 28th Infantry, until early April 1970, when he was 
transferred to the 11th Armored Cavalry Regiment.  

A review of the evidence of record, including the veteran's 
written statements and testimony, reveals that his claimed 
stressors include: (1) four days after arriving, running to a 
bunker outside Saigon during an attack; (2) firing mortar and 
illumination rounds from a firebase and later seeing the 
bodies of the Vietnamese killed in the shelling; (3) visiting 
a friend with shrapnel wounds; and (4) learning of the 
October 1970 drowning death of a hometown friend in the South 
China Sea.  
In the appealed April 2004 rating decision, service 
connection was denied for PTSD with specific findings that 
the veteran was not involved in combat and that there was 
insufficient evidence to verify or corroborate his alleged 
stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  

The Board notes that the United States Court of Claims for 
Veterans Appeals (Court), in Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004), addressed a claim of participation 
in combat similar the veteran's claim in this case where that 
veteran was a member of an artillery battery in Vietnam.  The 
Court addressed whether the appellant's claim that his unit's 
participation in artillery fire missions could possibly 
constitute engaging in combat with the enemy, noting that 
VAOPGCPREC 12-99 specifically stated that "[e]vidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
'engaged in combat.'"  The Court did not hold that such a 
claim by a veteran was prima facie evidence of participation 
in combat; however, the Court said that VA erred in its 
decision by finding that the veteran had not engaged in 
combat based on the criterion that the veteran did not 
receive fire from the enemy.  See Sizemore, 18 Vet. App. at 
272.  Moreover, the Court found fault with VA's reliance on 
VAOPGCPREC 12-99 in concluding that firing artillery, with no 
return fire from the enemy, did not constitute combat with 
the enemy.  Id. at 272-73.

In this case, there is credible evidence that the veteran was 
exposed to an in-service stressor, as his military personnel 
records indicate that one of his primary duties during his 
Vietnam service was a mortar gunner.  With consideration of 
the Court's decision in  Sizemore, and the definition of 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b) and VAOPGCPREC 12-99, the veteran's claims file 
should be again reviewed and a specific determination made as 
to whether he engaged in combat with the enemy.

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board further notes that one of the veteran's alleged 
stressors, the drowning death of a friend from his hometown 
in late October 1970, has been corroborated by a copy of a 
newspaper article submitted by the veteran.  Although VA 
records indicate that the veteran has been diagnosed with 
PTSD and treatment records contain some general discussion of 
his stressors, there is no medical evidence linking his 
current diagnosis of PTSD with any specific alleged or 
verified in-service stressor.  In light of the above, the 
Board is of the opinion that a VA psychiatric examination of 
the veteran would be helpful in the adjudication of the 
instant claim.

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in January 2005, with a January 
2007 treatment submitted by the veteran.    There is no 
evidence that any attempt has been made to secure VA 
treatment records subsequent to the January 2005 records.  
Copies of any available VA records subsequent to that time 
need to be obtained and incorporated in the claims files.  It 
is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:
1.  VA should obtain any VA treatment 
records, dating from January 2005 to the 
present, and associate the records with 
the veteran's claims files.

2.  Thereafter, VA should review the 
files and make a specific written 
determination with respect to whether the 
veteran participated in combat with the 
enemy pursuant to the provisions of 
38 U.S.C.A. § 1154(b), VAOPGCPREC 12-99, 
and Sizemore, 18 Vet. App. at 272.  VA 
should further make a specific written 
determination as to whether the veteran 
was exposed to a verified stressor (other 
than the above-mentioned verified 
stressor), or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  After the foregoing has been 
accomplished, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by VA, to include 
the 1970 drowning death of the veteran's 
hometown friend.  The claims files and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should determine whether the 
veteran has PTSD based on a verified in-
service stressor.  If PTSD is diagnosed, 
the examiner must explain whether and how 
each diagnostic criterion is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folders.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



